NON-COMPETITION AGREEMENT

NON-COMPETITION AGREEMENT made as of the 21st day of June, 2007.

BETWEEN:

NOVAMERICAN STEEL INC.,

a corporation existing under the laws of Canada,

(hereinafter referred to as the “Company”),

- and -

SYMMETRY HOLDINGS, INC.,

a corporation existing under the laws of the State of Delaware,

(hereinafter referred to as “Symmetry”),

- and -

632422 N.B. LTD.,

a corporation existing under the laws of the Province of New Brunswick,

(hereinafter referred to as “Acquistionco” and together with Symmetry, the
“Purchaser”),

- and -

SCOTT B. JONES,

an individual resident in the Province of Québec,

(hereinafter referred to as the “Restricted Person”),

(Company, Symmetry, Acquisitionco and Restricted Person are hereinafter
collectively referred to as the “Parties”).

WHEREAS Symmetry, Acquistionco and the Company entered into an arrangement
agreement dated the date hereof (the “Arrangement Agreement”) in contemplation
of a statutory plan of arrangement (the “Arrangement”) under Section 192 of the
Canada Business Corporations Act on the terms and subject to the conditions set
out in the Arrangement Agreement;

AND WHEREAS pursuant to the Arrangement, Acquisitionco will acquire all of the
common shares of the Company (“Company Shares”), including 1,381,146 Company
Shares beneficially held by the Restricted Person representing 13.2% of the
issued and

 

--------------------------------------------------------------------------------



outstanding Company Shares, and Purchaser has requested and the Restricted
Person has agreed to enter into the Agreement, and the Restricted Person
acknowledges that the Purchaser is relying on the Restricted Person’s covenants
contained in this Agreement in connection with the consummation of the
Arrangement;

AND WHEREAS the Restricted Person has been actively involved in the development
and operation of the Company and is currently an executive officer and director
of the Company, the business of which is the processing and distribution of
carbon steel, stainless steel and aluminum products, the manufacture of tubing
products, the production of roll formed steel sections, the manufacture of
hardwood flooring nails and nailers, front loading brackets and racking, and
operating as an intermediary between primary metal producers and manufacturers
(the “Business”);

AND WHEREAS the Restricted Person acknowledges that this Agreement is necessary
in order for the Purchaser to receive the full benefit of the goodwill of the
Business and the Restricted Person is entering into this Agreement in order to
ensure that such goodwill is not impaired by his actions;

AND WHEREAS D. Bryan Jones, an executive officer and director of the Company and
the father of the Restricted Person has entered into an agreement with the
Purchaser and the Company with substantially identical provisions as this
Agreement;

AND WHEREAS the Restricted Person has agreed to vote the Company Shares
beneficially owned by him, or in respect of which he is entitled to exercise the
voting rights, in favour of the Arrangement or an Alternative Transaction, and
the Restricted Person has entered into a Lock-Up Agreement with Symmetry and
Acquisitionco to that effect (the “Lock-Up Agreement”);

AND WHEREAS capitalized terms used in this Agreement and not otherwise defined
herein that are defined in the Lock-Up Agreement shall have the respective
meanings ascribed thereto in the Lock-Up Agreement, as it may be amended from
time to time;

NOW THEREFORE THIS AGREEMENT WITNESSES THAT in consideration of the above
premises, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby covenant and agree as follows:

 

1.

Non-Competition

 

(a)          The Restricted Person shall not (by himself or in association with
any person, firm, corporate or other business organization or through any other
entity or as a shareholder or creditor of any of the foregoing), during the
period commencing immediately after the Effective Time and ending on July 1,
2009 (the “Restriction Period”), directly or indirectly own any interest in,
operate, manage, control, participate in, consult with, advise, render services
for, carry on or engage in any manner in any business, lend money to, guarantee
the debts or obligations of or permit his name to be used or employed by any
person engaged in or concerned with or interested in, (collectively, the
“Restricted Actions”) any business that is the same as or

 

--------------------------------------------------------------------------------



competitive with the Business in any of the States of Connecticut, Delaware,
District of Columbia, Indiana, Maryland, Massachusetts, Michigan, New Hampshire,
New Jersey, New York, North Carolina, Ohio, Pennsylvania, Rhode Island, Vermont,
and Virginia, or in either of the Provinces of Quebec and Ontario (collectively,
the “Territory”), other than: (i) making a Permitted Investment (as defined
herein), and (ii) Restricted Actions in respect of the Permitted JV.

(b)          A “Permitted Investment” means a passive investment in a publicly
traded company that is engaged in a business that is the same as or competitive
with the Business, the Company or the Purchaser or any of their Subsidiaries,
which investment which does not exceed in the aggregate five per cent (5%) of
the total equity value of such company.

(c)          The “Permitted JV” means a potential business venture to sell
products produced in a cut-to-length with in-line temper mill and slitter to
process steel coil, to be constructed in the State of Mississippi, which
potential business venture will be formed or conducted at any time by the
Restricted Person, directly, or indirectly, together with a third party steel
business operator previously disclosed to Symmetry.

(d)          The Restricted Person hereby represents and warrants that all
existing customers of the Business are within the Territory and all current
product sales of the Business are within the Territory, except sales to
customers located in the States of Alabama and Florida, and Sweden and
Australia, wherein sales represent in aggregate less than $400,000 per year.

 

2.

Non-Solicitation

 

The Restricted Person shall not (by himself or in association with any person,
firm, corporate or other business organization or through any other entity or as
a shareholder or creditor of any of the foregoing), during the Restriction
Period, directly or indirectly:

 

(a)

induce or attempt to induce any executive or employee of the Company or the
Purchaser or any of their subsidiaries to leave the employ of the Company or the
Purchaser or any of their subsidiaries, as applicable, or in any way interfere
with the relationship between the Company, the Purchaser or their subsidiaries
and any executive or employee of any of them;

 

(b)

induce or attempt to induce any customer, supplier, licensee, licensor,
franchisee, Governmental Authority or other business relation of the Company or
the Purchaser or any of their Subsidiaries to cease doing business with the
Company or the Purchaser or any of their Subsidiaries, or in any way interfere
with the relationship between any such customer, supplier, licensee, licensor,
franchisee, Governmental Authority or business relation of the Company or the
Purchaser or any of their Subsidiaries (including, without limitation, making
any negative or disparaging statements or communications regarding the Company
or the Purchaser or any of their Subsidiaries); or

 

--------------------------------------------------------------------------------



 

(c)

solicit or attempt to solicit any customer or prospective customer of the
Company or the Purchaser or any of their subsidiaries for any purpose which is
in competition, in whole or in part, with the Business.

 

3.

Consulting Services

 

(a)          From the Effective Time to December 31, 2007, the Restricted Person
agrees to make himself available if, as and when reasonably requested by the
Purchaser to perform certain consulting services, consisting of the duties and
responsibilities the Restricted Person previously fulfilled as an executive
officer of the Company and which may be desirable or necessary to transition the
business of the Company to the Purchaser while preserving the existing goodwill
of the Company, and such other additional services as may from time to time be
agreed upon between the parties, acting reasonably (the “Services”).

(b)          Purchaser shall reimburse the Restricted Person for all expenses
actually and properly incurred by the Restricted Person and approved in advance
by Purchaser in the performance of the Services.

 

4.

Remedies

 

The Restricted Person agrees that any breach of the terms of this Agreement
would result in immediate and irreparable injury and damage to the Company and
the Purchaser for which the Company and the Purchaser could not be adequately
compensated by damages. The Restricted Person therefore agrees that in the event
of said breach or any threat of breach, the Company and the Purchaser shall, in
addition to any other remedy, right or relief to which each may be entitled at
law or in equity or otherwise, be entitled to relief by way of interlocutory,
temporary or permanent injunction, without having to prove damages. The
provisions of this paragraph shall not prevent the Company or the Purchaser from
pursuing any other available remedies for any breach or threatened breach
hereof, including, without limitation, the recovery of damages from the
Restricted Person.

 

5.

Tax Consideration

 

The Parties agree that no portion of the Purchase Price (as defined in the
Lock-up Agreement) received or receivable is to be allocated to a restrictive
covenant as that term is defined in any applicable tax legislation. The Parties
agree to file, or cause the filing, at the discretion of the Restricted Person,
of the appropriate joint elections under proposed Section 56.4 of the Income Tax
Act (Canada) (the “Tax Act”) or any similar provision in any applicable tax
legislation that would have the effect of not requiring the Restricted Person or
any person related to the Restricted Person to include under Section 56.4 of the
Tax Act or any similar provision in any applicable tax legislation any amount in
its income for tax purposes, provided such election has no adverse effect on the
Purchaser.

 

--------------------------------------------------------------------------------



 

6.

Acknowledgment

 

The Restricted Person acknowledges that he has agreed to be bound by the
covenants contained in this Agreement in consideration of the parties’ agreement
to enter into the Arrangement Agreement and consummate the Arrangement. The
Restricted Person further acknowledges that the covenants contained in this
Agreement are separate and independent of any covenants contained in any other
agreement between the Company, Symmetry or Acquistionco and the Restricted
Person, whether entered into prior to, contemporaneously with or following the
date hereof. The Restricted Person acknowledges that the provisions of this
Agreement are reasonable in all of the circumstances and that the operation of
this Agreement may seriously constrain the Restricted Person’s freedom to pursue
competitive business alternatives in the Territory.

 

7.

Termination

 

(a)          Sections 1, 2 and 3 of this Agreement shall not become effective
until the Effective Time.

(b)          This Agreement will terminate automatically and without any further
action required by any party, immediately following the Outside Date, if the
Arrangement or Alternative Transaction is not consummated by the Outside Date.

 

8.

Independent Legal Advice

 

The Restricted Person hereby acknowledges that he:

 

(a)

has been advised by the Purchaser to seek independent legal advice prior to
entering into this Agreement;

 

(b)

has sought such independent legal advice or deliberately decided not to do so;

 

(c)

understands his rights and obligations under this Agreement; and

 

(d)

is executing this Agreement voluntarily.

 

9.

Amendments and Waivers

 

This Agreement and any of the provisions hereof may be amended, waived (either
generally or in a particular instance and either retroactively or
prospectively), modified or supplemented, in whole or in part, only by written
agreement signed by the parties hereto; provided, that, the observance of any
provision of this Agreement may be waived in writing by

 

--------------------------------------------------------------------------------



the party that will lose the benefit of such provision as a result of such
waiver. The waiver by any party hereto of a breach of any provision of this
Agreement shall not operate or be construed as a further or continuing waiver of
such breach or as a waiver of any other or subsequent breach, except as
otherwise explicitly provided for in such waiver. Except as otherwise expressly
provided herein, no failure on the part of any party to exercise, and no delay
in exercising, any right, power or remedy hereunder, or otherwise available in
respect hereof at law or in equity, shall operate as a waiver thereof, nor shall
any single or partial exercise of such right, power or remedy by such party
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy.

 

10.

Notices

 

All notices, requests, demands and other communications hereunder shall be in
writing and shall be sufficiently given if delivered or sent by facsimile
transmission:

If to the Restricted Person:

2nd Floor

6001 Irwin Street

LaSalle, Québec H8N 1A1

 

Attention: Scott B. Jones

Facsimile: 514.368.3635

 

If to the Company:

 

6001 Irwin Street

LaSalle, Québec H8N 1A1

 

Attention: Chief Financial Officer

Facsimile: 514.368.3635

 

If to Symmetry or Acquistionco, to:

 

28 West 44th Street

New York, NY 10036

U.S.A.

 

Attention: Chief Executive Officer

Facsimile: 646.429.1541

 

Any such notice or other communication shall be deemed to have been given and
received on the day on which it was delivered or sent by facsimile transmission
(or, if such day is not a business day, on the next following business day)
provided that it is delivered or transmitted during

 

--------------------------------------------------------------------------------



normal business hours, failing which it shall be deemed to have been given and
received on the next following business day.

 

11.

Governing Law

 

This Agreement shall be construed, interpreted and enforced in accordance with,
and the respective rights and obligations of the parties shall be governed by,
the laws of the Province of Québec and the federal laws of Canada applicable
therein. Each party hereby irrevocably and unconditionally submits to the
non-exclusive jurisdiction of the courts of the Province of Québec and all
courts competent to hear appeals therefrom.

 

12.

Severability

 

Whenever possible, each provision or portion of any provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law but the invalidity or unenforceability of any provision or portion of any
provision of this Agreement in any jurisdiction shall not affect the validity or
enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of this Agreement, including that provision or
portion of any provision, in any other jurisdiction. In addition, should a court
determine that any provision or portion of any provision of this Agreement is
not reasonable or valid, either in period of time, geographical area, or
otherwise, the parties hereto agree that such provision should be interpreted
and enforced to the maximum extent which such court deems reasonable or valid.

 

13.

Entire Agreement

 

This Agreement, together with the Arrangement Agreement and the Lock-up
Agreement, constitutes the entire agreement between the parties with respect to
the subject matter hereof and supersedes all prior agreements, understandings,
negotiations and discussions, whether written or oral. There are no conditions,
covenants, agreements, representations, warranties or other provisions, express
or implied, collateral, statutory or otherwise, relating to the subject matter
hereof except as herein provided.

 

14.

Counterparts

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original and all of which taken together shall be deemed to
constitute one and the same instrument.

 

--------------------------------------------------------------------------------



 

15.

Binding Effect

 

This Agreement shall be binding upon, and enure to the benefit of, the
successors and assigns of each of the parties.

 

16.

Number, Gender and Persons

 

In this Agreement, words importing the singular number only shall include the
plural and vice versa, words importing gender shall include all genders and
words importing persons shall include individuals, companies, corporations,
partnerships, associations, trusts, unincorporated organizations, governmental
bodies and other legal or business entities.

 

17.

Interpretation

 

In this Agreement, unless otherwise expressly stated or the context otherwise
requires:

 

(a)

references to “herein”, “hereby”, “hereunder”, “hereof” and similar expressions
are references to this Agreement and not to any particular Section of or
Schedule to this Agreement;

 

(b)

references to a “Section” or a “Schedule” are references to a Section or
Schedule of this Agreement;

 

(c)

words importing the singular shall include the plural and vice versa, and words
importing gender shall include the masculine, feminine and neuter genders;

 

(d)

the terms “person” and “business day” shall have the meanings ascribed thereto
in the Arrangement Agreement;

 

(e)

the use of headings is for convenience of reference only and shall not affect
the construction or interpretation hereof; and

 

(f)

wherever the term “includes” or “including” is used, it shall be deemed to mean
“includes, without limitation” or “including, without limitation”, respectively.

 

18.

Language

 

The parties confirm that it is their wish that this Agreement has been drawn up
in the English language only. Les signataires confirment leur volonté que la
présente convention soit rédigée en anglais seulement.

[THE REMAINDER OF THIS PAGE HAS BEEN LEFT INTENTIONALLY BLANK.]

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

 

NOVAMERICAN STEEL INC.

by

/s/ Lawrence P. Cannon

 

Lawrence P. Cannon

 

Vice President and Chief Financial Officer

 

 

 

SYMMETRY HOLDINGS, INC.

by

/s/ Corrado De Gasperis

 

Corrado De Gasperis

 

Chief Executive Officer

 

 

 

632422 N.B. LTD.

by

/s/ Corrado De Gasperis

 

Corrado De Gasperis

 

President

 

SIGNED, SEALED & DELIVERED
in the presence of:

/s/ Lawrence P. Cannon

 

/s/ Scott B. Jones

Witness

 

Scott B. Jones

 

 

 

 